Case 1:19-cv-10579-ALC Document 27 Filed 11/21/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

ELLIOT DABAH,
19-CV-10579

Plaintiff,

-against-

NICOLE FRANKLIN, RICA HAZELWOOD,
FELIX DUMAY, individually and as manager,
MYRTLE GREEN, SHARON ATKINS, SHERILL
DOUGLAS-ALEXIS, individual and as manager,
and CITY OF NEW YORK,

 

AFFIDAVIT OF PERSONAL SERVICE

STATE OF NEW YORK _)
COUNTY OF NEW YORK. )ss.:

I, Michael Perez, being duly sworn, depose and say: I am not a party to this action, am over
18 years of age and reside in Queens, New York.

On November 20, 2019 I served the within Summons In A Civil Action and Complaint
on the Defendants named below, by delivering a true copy of each personally to Clerk Betty
Mazyck at the address indicated below:

City of New York
100 Church Street
New York, NY 10007

  

Michael Perez

  

Sworn to before me this
20" day of November, 2019

Candy Ca Rien dey
Notary Public

 

   
   
 

paS.. CAROLYN A KUBITSGHEK
. Notary Public, State of New Yorh
(3 7 No, 02KU4523215
; Qualified in Kings County
Sommission Expires July 31, 202.2
a Oa aa ae ae aaa

    
   

    
